Citation Nr: 1016498	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-37 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

E.M. Evans




INTRODUCTION

The Veteran served on active duty from February 1943 to March 
1946 and from April 1951 to September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2008 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appeal was forwarded to the Board 
from the Detroit, Michigan RO.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Tinnitus was not manifest during service and is not 
related to the Veteran's active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in May 2007, prior to 
the date of the issuance of the appealed May 2008 rating 
decision.

The Board further notes that, in November 2008, the Veteran 
was notified that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, he was afforded VA 
examinations in October 2007 and May 2008 that was fully 
adequate for the purposes of determining the nature and 
etiology of the Veteran's tinnitus.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)  In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis.  Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Background

The Veteran contends that he is entitled to service 
connection for tinnitus because he endured a significant 
amount of unprotected acoustic exposure in service as a 
fighter pilot.  

The service treatment records fail to show any complaints, 
treatment, or findings referable to tinnitus during service.  
On the Veteran's separation examination his hearing is listed 
as normal, his ears were evaluated as 15/15 on the whispered 
voice test.  It does not appear from either examination that 
an audiogram was performed.  Additionally, in the September 
1953 Report of Medical History completed by the Veteran upon 
separation from active duty he denied any ear trouble.

In post service in quadrennial medical examinations for the 
Air Force Reserve in October 1958 and November 1960, the 
Veteran's ears are listed as normal.  He denied any ear 
trouble in the Reports of Medical History that accompanied 
these examinations.  

The Veteran was afforded a VA audiological examination in 
October 2007.  He reported to the examiner that he was 
experienced unprotected exposure to noise from being a 
fighter pilot and sitting in between the plane engines 
without the benefit of ear protection.  He stated that he had 
minimal occupational and recreational noise exposure.  
Occupationally the Veteran was a carpenter without the use of 
mechanical equipment and then was exposed to noise 
periodically from 1957 to 1977 when he visited construction 
sites as a building supplier.  Recreationally the Veteran 
stated that he was exposed to firearm noise twice a year for 
small game hunting and once a year for deer hunting.  

Upon examination, it was noted that the Veteran had a history 
of constant bilateral tinnitus, but was uncertain of the date 
or circumstances of the onset.  It was also noted that the 
Veteran denied any hearing loss, however, the examination 
revealed that the Veteran had mild sloping to severe 
sensorineural hearing loss at 500 to 6000 Hertz, sloping to 
profound loss at 8000 Hertz on the right and moderate sloping 
to profound sensorineural hearing loss at 1000 to 6000 Hertz, 
sloping to profound loss at 8000 Hertz on the left.  It was 
noted that the examiner did not review the service treatment 
records.  The examiner opined that a relationship between the 
Veteran's tinnitus and military service was purely 
speculative and that there was insufficient evidence to 
establish a nexus and therefore, it was not at least as 
likely as not that the tinnitus was related to military noise 
exposure.

A VA audiological opinion was obtained in April 2008.  The 
examiner opined, after reviewing the service treatment 
records, the case file, and the previous examination, that 
tinnitus was less likely as not due to his military service.  
The examiner explained that the service treatment records 
revealed that the Veteran was released from active duty with 
normal, bilateral hearing sensitivity according to his 
puretone, air conduction audiogram.  Further, the examiner 
noted that tinnitus rarely occurs without accompanying 
hearing loss and that the Veteran had a 20 year history of 
civilian noise exposure and that he has a extensive history 
of cardiovascular disease, which can be associated with 
tinnitus.  

The Veteran has submitted numerous statements attesting to 
his belief that the ringing in his ears in due to the motor 
noise from the aircrafts he flew during his time of active 
duty.  The Veteran stated he has experienced ringing in his 
ears since his time of service because there were no ear 
plugs to help with the noise from the engines.  The Veteran 
stated in his December 2008 statement that the ringing in his 
ears started at about the 25th mission of the 65 missions he 
flew.  He asserts that his current tinnitus is due to this in 
service noise exposure.

Analysis

The Board finds that after a careful review of the evidence 
of record, entitlement to service connection for tinnitus is 
not warranted.  

The Board concludes that the medical findings are of greater 
probative value than the Veteran's contentions regarding his 
tinnitus.  To the extent that the Veteran himself believes 
that there is a medical nexus between his tinnitus and his 
military service, it is now well established that lay persons 
without medical training, such as the Veteran, are not 
competent to opine on matters requiring medical expertise, 
such as etiology of audiological disabilities.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis).

The Board acknowledges that although the Veteran is now 
contending that he has experienced tinnitus during and since 
his time of service, this statement directly contradicts the 
Veteran's own reports of medical history given during his 
time in the Air Force Reserves.  Although the Veteran is 
competent to report that he has experienced tinnitus, the 
Board specifically finds these allegations to be not 
consistent with the remainder of the pertinent evidence of 
record.  As noted above, service treatment records reflect no 
references to tinnitus or any hearing problems.  The Veteran 
denied ear trouble at the time of a physical examination 
conducted for Air Force purposes in October 1958 and November 
1960.  Further, post-service medical records do not show 
treatment or symptoms of a tinnitus until many years after 
the Veteran's discharge from active duty.

Accordingly, service connection is not in order for tinnitus.  
In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


